Citation Nr: 0119677	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-05 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for venous insufficiency 
of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


VACATUR

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to September 1951.

The veteran was scheduled to appear for a hearing before the 
Board at the RO (Travel Board hearing) in March 2001.  He 
failed to report.  The Board of Veterans' Appeals (Board) 
issued a decision in this case on August 17, 2000.  
Thereafter, correspondence associated with the claims folder 
indicates that the veteran had good cause for his failure to 
report and for rescheduling of another hearing.  

By letter dated in September 2000, the Board explained to the 
veteran that he would be scheduled for another Travel Board 
hearing and that, if he appeared for the hearing, the 
August 17, 2000, Board decision would be vacated and a new 
decision promulgated.  See 38 C.F.R. § 20.904 (a) (2000).  
The veteran appeared for a Travel Board hearing in March 
2001.

Accordingly, in order that the veteran be afforded every 
consideration in accordance with due process of law, the 
Board of Veterans' Appeals decision dated August 17, 2000, is 
hereby VACATED in its entirety.

The veteran will be afforded a de novo review of the issue 
appealed as if the August 17, 2000, decision had not been 
entered.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

